15 So. 3d 812 (2009)
Alfredo ECHEVARRIA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1413.
District Court of Appeal of Florida, Third District.
July 22, 2009.
Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Natalia Costea, Assistant Attorney General, for appellee.
Before SHEPHERD and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Knight v. State, 919 So. 2d 628, 632 (Fla. 3d DCA 2006) ("A trial court's determination that a peremptory strike is genuine, rather than pretextual, `will be affirmed on appeal unless clearly erroneous.'" (quoting Melbourne v. State, 679 So. 2d 759, 764-65 (Fla.1996))).